Citation Nr: 1504212	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

At the September 2014 hearing, the Veteran and his wife testified that the Veteran had been receiving therapy for his PTSD at a VA treatment center.  The record reflects that the Veteran has been receiving individual counseling at the Parkersburg, West Virginia Outpatient Veterans' Center, from February 2010.  The record contains a letter dated April 2010 written by a social worker, which confirms the Veteran was receiving therapy, but indicates as the therapy had just begun, an extensive assessment would be forthcoming.  The record does not contain any such assessment, or any of these VA treatment records for the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records.  Particular attention is directed to VA treatment records of the Parkersburg, West Virginia Outpatient Veterans' Center, from February 2010 to present, which detail the Veteran's individual therapy for his PTSD.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  If deemed necessary based on information reflected in any newly obtained treatment records, another VA examination should be conducted.

3.  When the above has been completed, the case should again be reviewed by the RO or the AMC, to include expressly addressing whether the Veteran is entitled to an increased rating for his service connected PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




